1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    JIMMY JIMORTHY WONG, et al.               Case No.: 19cv1038-LAB (LL)
12                              Plaintiffs,
                                                ORDER OF DISMISSAL
13    v.
14    HERON THERAPEUTICS, INC., et
      al.,
15
                             Defendants.
16
17
18         Lead Plaintiff, the Heron Investor Group, has filed a notice of voluntary
19   dismissal without prejudice. No Defendant has filed an answer or a motion for
20   summary judgment. Pursuant to Fed. R. Civ. P. 41(a), this action is DISMISSED
21   WITHOUT PREJUDICE.
22
23   Dated: November 22, 2019
24
25                                            Honorable Larry Alan Burns
                                              Chief United States District Judge
26
27
28

                                               1
                                                                           19cv1038-LAB (LL)
